Title: John Adams to Pechigny, 16 May 1780
From: Adams, John
To: Pechigny, M.



Sir
Paris May 16th. 1780

I have recieved your two favors of the 9th. and 10th. of this Month with the Accounts of my Sons and Mr. Cooper i.e. Samuel Cooper Johonnot for the first Quarter.
They did, I must confess, appear to me very high—and I have shewn the Account of Mr. Cooper, to some Gentlemen, who know the prices of things here, and they are of Opinion with me, that they are very high. They pointed out to me the Articles, especially those of Cloathing, which they thought were charged too high —on the whole they thought there ought to be an Abatement of at least three Louis D’Ors, on Mr. Cooper’s Account. I find the Accounts of my Sons, are nearly as high, so that I fancy there ought to be an Abatement of the same Sum of three Louis at least upon each of them. If You consent to this Abatement, I will pay You the Money for all three, as soon as You please.
As to an Agreement to give 1200 Livres a Year to commence from the 10th, I will readily come into it, provided You mean that it shall be in that proportion for any longer or shorter Time, and that I shall be at Liberty to take them away, whenever I shall think proper.
I am uncertain how long I may stay here. I may be ordered to some other place. I may think it necessary to send my Children to Geneva or Holland, or I may take an House here, and see to the Education of my Sons myself, under proper Masters. In any of these Cases I must be at Liberty to take them from your Pension, paying in the proportion of 1200 Livres for a Year, for the Time they shall actually stay with You. If You agree to these proposals, please to inform me, as soon as possible by Letter—if You do not, I would desire You not to provide any of the three young Gentlemen with any more Cloaths of any kind, nor furnish them with any more Money or Books. I will take this upon myself, and further I would not have them put any longer to the Master of Fencing or Dancing—let them attend the Drawing and Writing Masters, and bend all the rest of their Time and attention, to Latin, Greek, and French, which will be more useful and necessary for them in their own Country, where they are to spend their Lives.
If I should take them from your Pension, it will not be from any disgust or dislike, for I am well satisfied with the Care that is taken of them, and with the progress they make. I am however very far from being determined to take them away at all. The sooner You favor me with your Answer, and the sooner I pay You, what is justly your due, for the first Quarter, the more agreable to me.

I am with much Respect and Esteem, Sir, your most obedient and humble Servant.

